Citation Nr: 1441040	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-37 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Appellant was a member of the Army National Guard from August 1978 to July 1983 and from November 2001 to July 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified during a Board hearing, held by the undersigned, in April 2010.  A copy of the hearing transcript has been associated with the record.


FINDING OF FACT

Postoperative residuals of left knee injury with arthritis are etiologically related to service.


CONCLUSION OF LAW

Postoperative residuals of left knee injury with arthritis were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013). 

In order to establish service connection for the claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2013); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

Active duty is defined as full-time duty in the Armed Forces, other than active duty for training.  See 38 U.S.C.A. § 101(21)(A) (West 2002).  Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22)(A) (West 2002); 38 C.F.R. § 3.6(c) (2013).  The definition also means, in the case of members of the Army National Guard or Air National Guard of any state, full-time duty under section 316, 502, 503, 504, or 505 of title 32 U.S. Code.  38 U.S.C.A. § 101(22)(C).  Basically, this refers to the two weeks of annual training which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

With respect to National Guard members, diseases or injuries incurred or aggravated while performing ACDUTRA are eligible for service connection.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  However, if performing INACDUTRA, only injuries sustained during that time are eligible for service connection.  Id.  
The record is clear that the Appellant sustained a left knee injury while serving as a member of the Ohio National Guard.  The record also shows that a VA examiner in July 2011 who reviewed the claims file including the reports of the Appellant's testimony, and reports from the Appellant's wife and Dr. Sharkey, has etiologically linked his current postoperative left knee injury with arthritis to this injury.  This case turns on the classification of the Appellant's status at the time of the injury.

The record does not contain any service treatment records documenting that a left knee injury occurred while the Appellant was on ACDUTRA or INACDUTRA.  However, the Appellant testified at an April 2010 Board hearing that he injured his knee in July 2002 but did not receive treatment at the time.  The Appellant's spouse also testified that she recalled that the Appellant returned home following INACDUTRA in July 2002 complaining of a left knee injury.  In an undated statement, Assistant Operations NCO, R.L.H., stated that he handled all administrative actions for any member assigned to Co. C, 112th Engineer Battalion from April 2002 to September 2004 and especially any injuries that occurred during a weekend drill.  He also stated that he distinctly remembered the Appellant's case that occurred while the Appellant was on duty in July 2002 wherein he sustained an injury that resulted in his being unable to complete the two-mile run portion of the Army Physical Fitness test.  He recalled that after the test was administered, and upon return to the armory, the Appellant informed him that he had felt a sharp pain during the two-mile run and thought it would go away.  Mr. H. reported further that the Appellant's knee pain continued to worsened and when he reported to drill the following month in August 2002, he had not received any medical care so in turn he had no medical excuse or documentation showing he was unable to take a retest, which he subsequently was unable to complete.  The Appellant then reportedly knew it was a serious injury and sought medical treatment resulting in the Appellant being placed on profile.  This information is consistent with the Veteran's testimony and statements of record.  Further, in a February 2004 letter requesting a medical discharge the Appellant reported that he had injured his left knee in the two-mile run portion of a PT test.  A September 2002 private operative report indicates that the Appellant also provided a history of having had significant medial-sided pain of the left knee on and off for the previous couple of months; he underwent surgery for a torn left knee meniscus.   In a letter received in May 2010, T.P., M.D. recalled that he had had a telephone conversation with the Appellant sometime in late July or August 2002 concerning the Appellant's left knee injury sustained during a two-mile run as part of the Appellant's National Guard PT Training.  He reportedly explained what injuries may have occurred and would require not only physical examination of the knee but also likely diagnostic procedures such as an MRI.  He instructed the Appellant to restrict weight bearing, to apply ice or heat as required and NSAIDS for pain management, and told the Appellant to follow up with his choice of physician. 

According to the Appellant's Army National Guard Retirement Points History Statement provided a Military Membership Status Identifier of "B1" between November 2001 and November 2002, with 15 active duty pay points which corresponds to 15 days of such training (1 point for each day), and 48 pay points of INACDUTRA during that period which corresponds to approximately 12 weekend drills (2 inactive duty point for each day of drill, so a weekend of drilling typically results in 4 INACDUTRA points). ("B1" denotes Army National Guard Unit Membership.)  

The Board remanded the case, in part, to determine the exact dates of the Veteran's periods of ACDUTRA and INACDUTRA during the period in question.  Although such specific dates were not forthcoming, the Board finds that the competent, credible and probative evidence as outlined above indicates that he sustained a left knee injury during a qualifying period of INACDUTRA, and as such service connection for postoperative residuals of left knee injury with arthritis is warranted. 








							(Continued on the next page)

ORDER

Entitlement to service connection for postoperative residuals of left knee injury with arthritis is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


